Citation Nr: 1713545	
Decision Date: 04/26/17    Archive Date: 05/04/17

DOCKET NO.  14-33 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable disability rating for migraine headaches associated with residuals of a service-connected traumatic brain injury. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to October 1958. 

This case comes before the Board of Veterans' Appeals (the Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The August 2013 rating decision granted service connection at a noncompensable rate, 0 percent, effective December 6, 2005.  The Veteran appealed the rating, and a Statement of the Case (SOC) was issued in July 2014.  The Veteran perfected appeal to the Board in September 2014.

The Veteran appeared at a Travel Board hearing at the RO in March 2017 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record indicates the Veteran's condition may have changed since the most recent VA examination in April 2013.  The April 2013 examination noted that the Veteran's headaches did not result in prostrating episodes, did not last a full day, and occurred at a frequency of every other day.  At the Veteran's March 2017 Travel Board hearing, the Veteran testified that his headaches had become worse since the examination.  He noted having prostrating headaches, indicated that they sometimes lasted a full day, and that they occur four to five times per week.  This testimony suggests a change in the Veteran's condition and warrants a new examination to evaluate the Veteran's claimed disability.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990).

Additionally, the Board notes that the record indicates there may be outstanding records relevant to the Veteran's claim.  VA has a duty to assist the Veteran in obtaining all relevant records.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  This duty has not been met with regard to the outstanding records. 

In particular, the Veteran testified at the March 2017 hearing that he has seen a private provider, Dr. M., for his headaches.  The Veteran also stated that he has sought treatment for his headaches at the emergency department at Southwest General.  Both the records from Dr. M. and Southwest General are newly identified records, which directly relate to the Veteran's claim.  The AOJ should contact the Veteran to obtain appropriate releases for records from those providers and associate any records obtained from those providers with the claims file. 

The Veteran also indicated at his March 2017 hearing that he had received VA treatment several years ago.  The most recent VA treatment records associated with the claims file are from 2010.  The AOJ should contact the Veteran to identify which VA facilities he has received treatment and obtain and associate the identified treatment records with the claims file. 

Finally, the record also contains pharmacy records that indicate the Veteran was prescribed medicine for his headaches by a Dr. K. in March 2014.  The claims file does not contain treatment records from Dr. K.  If the Veteran has received treatment from Dr. K., these records are relevant to his pending claim and should be obtained.  The AOJ should contact the Veteran to identify if and when he received treatment from Dr. K. or any other provider for his headaches.  If any sources are identified the AOJ should obtain the appropriate releases and associate any records obtained from those sources with the claims file.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be requested to provide names, addresses and approximate dates of treatment of all private medical care providers who have treated him for his headaches.  

The Veteran should be provided the appropriate releases for VA to obtain any identified sources of treatment.  

He should also be provided with appropriate releases for VA to obtain records for the previously identified Dr. M., Dr. K., and Southwest General.  

Thereafter, the AOJ should attempt to obtain outstanding records from any identified sources for which the Veteran has provided appropriate signed releases.  Any records obtained should be associated with the claims file. 

All attempts to obtain these records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  Obtain any updated treatment records of the Veteran since 2010 and associate them with the claims file.

3.  After the above development has taken place, including any necessary determination that records cannot be obtained, forward the Veteran's claims file to an appropriate examiner for an examination to address the current nature and severity of his headaches. 

A copy of this remand must be made available to the examiner for review in conjunction with this examination.  

Any indicated tests and studies must be accomplished.  

All clinical findings must be reported in detail and correlated to a specific diagnosis.  

Based on examination results and a review of the record the examiner should provide an opinion describing the Veteran's symptoms associated with his headaches and note the impact, if any, on his social and occupational functioning. 

4.  Thereafter, readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and his representative should be afforded the applicable time period in which to respond.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




